On June 25, 1997, the Court found the defendant in violation of the conditions of his deferred sentence and the Court now having been fully advised as to the facts of the case, it is the judgment of the Court that defendant’s prior deferred sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the recommendation of the Court that the defendant be considered for placement in the pre-release center program. The defendant may be placed in the intensive supervision program until such time as a bed becomes available in the pre-release center. It is the recommendation of the Court that as a condition of any parole or early release that the defendant shall comply with all of the conditions and provisions of the Judgment done in open Court on the 14th day of December, 1994. Due to the defendant’s failure to comply with the terms and conditions of his deferred sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from October 7, 1995, through October 10,1995; and from February 10, 1997, through February 14, 1997, for nine (9) days jail time which he has previously served.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for review of sentence shall be dismissed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips